Case 3:14-cr-00175-WHA Document 962-5 Filed 01/10/19 Page 1 of 2




            EXHIBIT E
                                                          Case 3:14-cr-00175-WHA Document 962-5 Filed 01/10/19 Page 2 of 2


Incident_Name   pge_badge_nbr   model_cd   prem_addr_line1_txt   prem_cty_nm   prem_st_abb prem_zip_5_dgt sp_id      EVENT_ID EVENT_TS_PDT EVENT_LOG_ID INSERT_TS_PDT EVENT_TEXT
Atlas           Redacted        I210+DSH   3029 ATLAS PEAK RD    NAPA          CA                   94558 2491369905
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405    12024 10/9/2017 1:54  4747712598 10/10/2017 16:34 {{ZERO_CROSS}{86}{890}{}}
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405    12022 10/9/2017 1:53  4747712597 10/10/2017 16:34 {{844}}
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405    15096 10/9/2017 1:45  4747712603 10/10/2017 16:34 {{1}{17}{18}}
                                                                                                                                                                          {{001350030033cb43}{86}{2017-10-09 08:44:53}{2017-10-09 08:44:54}{8}{2017-10-09
Atlas           Redacted        FOCUSDSH 3683 ATLAS PEAK RD NAPA               CA                   94558 3374688405   100007 10/9/2017 1:44  4742405267   10/9/2017 1:44 08:39:12}}
                                                                                                                                                                          {{001350030033cb43}{Power Restore Event Log Entry Received. FW Version:
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405   100013 10/9/2017 1:39  4747712596 10/10/2017 16:34 3.6.005c}{1970-01-01 00:00:14}{Boot counter: 86}{Flags: 0}{Die Core: }}
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405    12024 10/9/2017 1:38  4747712595 10/10/2017 16:34 {{ZERO_CROSS}{85}{11517}{}}
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405    15096 10/9/2017 0:15  4742193204   10/9/2017 0:31 {{2}{15}{17}}
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405    12022 10/8/2017 22:33 4742193178   10/9/2017 0:31 {{424}}
                                                                                                                                                                          {{001350030033cb43}{85}{2017-10-09 05:33:25}{2017-10-09 05:33:27}{8}{2017-10-09
Atlas           Redacted        FOCUSDSH 3683 ATLAS PEAK RD NAPA               CA                   94558 3374688405   100007 10/8/2017 22:33 4741790422 10/8/2017 22:33 05:26:23}}
                                                                                                                                                                          {{001350030033cb43}{Power Restore Event Log Entry Received. FW Version:
Atlas           Redacted        FOCUSDSH 3683 ATLAS PEAK RD NAPA               CA                   94558 3374688405   100013 10/8/2017 22:26 4742193177   10/9/2017 0:31 3.6.005c}{1970-01-01 00:00:14}{Boot counter: 85}{Flags: 0}{Die Core: }}
Atlas           Redacted        FOCUSDSH 3683 ATLAS PEAK RD NAPA               CA                   94558 3374688405    12024 10/8/2017 22:26 4742193176   10/9/2017 0:31 {{ZERO_CROSS}{84}{2972}{}}
Atlas           Redacted        FOCUSDSH 3683 ATLAS PEAK RD NAPA               CA                   94558 3374688405    12022 10/8/2017 21:43 4742193175   10/9/2017 0:31 {{375}}
                                                                                                                                                                          {{001350030033cb43}{84}{2017-10-09 04:42:29}{2017-10-09 04:42:31}{8}{2017-10-09
Atlas           Redacted        FOCUSDSH 3683 ATLAS PEAK RD NAPA               CA                   94558 3374688405   100007 10/8/2017 21:42 4741726769 10/8/2017 21:42 04:36:45}}
                                                                                                                                                                          {{001350030033cb43}{Power Restore Event Log Entry Received. FW Version:
Atlas           Redacted        FOCUSDSH 3683 ATLAS PEAK RD NAPA               CA                   94558 3374688405   100013 10/8/2017 21:36 4742193174   10/9/2017 0:31 3.6.005c}{1970-01-01 00:00:14}{Boot counter: 84}{Flags: 0}{Die Core: }}
Atlas           Redacted        FOCUSDSH 3683 ATLAS PEAK RD NAPA               CA                   94558 3374688405    12024 10/8/2017 21:36 4742193173   10/9/2017 0:31 {{ZERO_CROSS}{83}{946332}{}}
Atlas           Redacted        FOCUSDSH 3683 ATLAS PEAK RD NAPA               CA                   94558 3374688405   300081 10/8/2017 17:15 4741604999 10/8/2017 20:24 {{001350030033cb43}}




                                                                                                                                                                                                Produced Natively: PGE-CF_00000049
